Citation Nr: 0821860	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to January 
1979.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied an increased rating for 
a degenerative joint disease of the left knee and TDIU.  This 
appeal also arises from an August 2002 rating decision which 
continued to deny the claims for an increased rating for the 
left knee, TDIU and special monthly compensation based on the 
need for aid and attendance or on account of being 
housebound.  

The Board of Veterans' Appeals (Board) in a March 29, 2007, 
decision adjudicated the claim for an increased rating for 
the left knee, and remanded the issues of entitlement to 
TDIU, and special monthly compensation for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the Board, in March 29, 2007, denied the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
service-connected left knee disability.  However, in a 
separate decision, the Board has now determined, on its own 
motion, that the March 29, 2007, Board decision was clearly 
and unmistakably erroneous.  Specifically, the veteran's left 
knee disability was not evaluated, pursuant to Diagnostic 
Code 5055, and the evidence showed that the veteran underwent 
a total left knee replacement in 2006.  Evaluation of the 
veteran's left knee disability under Diagnostic Code 5055 
warrants a 100 percent rating for a one-year period following 
his hospital discharge.  Thereafter, the veteran's left knee 
disability is to be evaluated based on its residuals.  
Therefore, after implementing the Board's determination that 
the March 29, 2007, Board decision was clearly and 
unmistakably erroneous, the RO must, in the first instance, 
readjudicate the veteran's residual left knee disability, 
prior to adjudicating the issues of entitlement to a TDIU and 
special monthly compensation.  These claims are inextricably 
intertwined.   

Accordingly, the case is REMANDED for the following action:

After implementing the Board's 
determination that the March 29, 2007, 
Board decision was clearly and 
unmistakably erroneous, the RO must, in 
the first instance, rate the veteran's 
residual left knee disability following 
the grant of a one-year 100 percent 
rating for left knee replacement, and 
then readjudicate the issues of 
entitlement to TDIU, and special monthly 
compensation for based on the need for 
aid and attendance, or on account of 
being housebound. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

